Title: To Benjamin Franklin from John Gardner, [c. 4 May 1784]
From: Gardner, John
To: Franklin, Benjamin



Sir,
[c. May 4, 1784]

I should hardly have presumed to have given this interruption to your important occupations had not an event taken place in which I find my interest and honour too deeply concerned to admit of Silence.
I arrived here 5 Days since in the Ship Amity belonging to Messrs. Cabot of Salem in the Commonwealth of Massachusetts,

bringing a Cargo of Rice from Charleston South Carolina. Being unacquainted with the Laws of this Kingdom I was upon my arrival apprised by my Broker (M. Menard) of the necessity of making an exact report of the quantity of Tobacco on board of the Ship, I according sent an express & most positive order to my Mates to collect every Ounce of that Commodity on board the Ship & to make a return to me of the weight of it: this order was faithfully executed & the quantity returned 173 lb weighed with the Steelyards belonging to the Ship, from this amount I deducted 17 lb being as I was informed the difference between the weight of this Country & Ours. Unfortunately I did not mention this circumstance to Monsr. Menard who therefore deducts 16 lb more for the same purpose, so that our report was erronious by this accident 16 lb. The Envoys of the Bureau report that they find 23 lb more of Tobacco than have been reported; of this Quantity about 2¼ lb was by threats drawn from the Pockets & Pouches (I might almost add Jaws) of my Crew consisting of 15 Sailors which did not exceed one Day’s consumption for the remaining excess of 4¾ lb I can give no account; it probably arose from a fault in the Steelyards which are seldom very exact, I have the most solemn assurances of my Officers in whom I have every reason to confide that they weighed every Leaf of Tobacco on board of the Ship neither they nor myself had any interest therein.
I have stated these facts to the Directors of the Tobacco revenue but am told that 23 lb of unreported Tobacco have been found on board my Vessel & that I must pay a fine of 50 Livres pr. pound therefor & that if I expect redress I must look elsewhere for it.
This being my situation I must pray your Excellency to use your influence with the Farmers General that this severe & unmeritted fine may be remitted.
Was there the slightest foundation for a suspicion of an unwarrantable intention on my part I should not have had the

assurance to apply to your Excellency in the manner I now do. But however contrary it may appear to the principles of our Order there is no person who views an illicit trade in a light more unfavourable than myself.
Permit me now to subscribe myself with the most profound respect your Excellency’s ever obedient & humble. Servt.

John GardnerCr. of Ship Amity


N.B. As I shall sail from hence for America in about 3 Weeks I must pray your Excellency to consider my case as soon as convenient. I am addressed here to Monsr. Pierre Texie who will write this Day to the Farmers General.

His Excellency Benjamin Franklin Esqr. Minister Plenipotentiary of the United States of America at the Court of France.


